Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 17, 2018

The Court of Appeals hereby passes the following order:

A18A0927. KINSEY et al. v. KINSEY.

      Douglas Odell Kinsey and Leaf Properties Exchange, LLC appealed from three
trial court orders contending, inter alia, that an injunction issued by the trial court
fails to describe adequately the property that is the subject of the injunction. In
defining the land subject to an easement, the trial court’s order filed July 3, 2017,
refers to a plat of survey prepared by J. Scott Stroud, RLS, dated June 11, 2015, and
recorded in Plat Book 68, page 166, White County Records, which was admitted into
evidence as Defendant’s Exhibit L.        The record on appeal does not contain
Defendant’s Exhibit L. The transcript of the June 23, 2017 bench trial indicates that
Defendant’s Exhibit L was not provided to the court reporter. Accordingly, we
remand the case to the trial court with the direction that it properly supplement the
record with Defendant’s Exhibit L. Once the record is supplemented, or the clerk
certifies that Defendant’s Exhibit L is not available, the case may be re-docketed in
the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/17/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.